           Case 3:20-cr-03301-RBM Document 37 Filed 05/24/21 PageID.71 Page 1 of 3
AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               v.
              Brayan Jair Torres-Hernandez (1)                        Case Number: 20CR3301-RBM
                                                                      Salil Dudani, Federal Defenders
                                                                     Defendant's Attorney
Registration Number: 97536298

•-
THE DEFENDANT:
IZl admitted guilt to violation of allegation(s) No.       12
                                                          ___,;,'--------------------------
•    was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature
            1                     Failed to notify the probation officer of change of residence.

              2                     Left the Federal Judicial District without the permission of the
                                    court or probation officer.



    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United State~ attorney of any
material change in the defendant's economic circumstances.
                                                                        Monday, May 24, 2021
                                                                     Date oflmposition of Sentence


                       FILED                                        b~~.
                                                                     HORABLERU~
                                                                                : -.
                                                                                                        EZMONTENEGRCT
                                                                                                                             -
                                                                      UNITED STATES MAGISTRATE JUDGE
                        MAY 2 4 2021
                 CLERK, u.s, rns~ICT COURT
              SOUTHERN DISTA~LIFORNIA
              BY                           DEPUTY




                                                                                                               20CR3301-RBM
           Case 3:20-cr-03301-RBM Document 37 Filed 05/24/21 PageID.72 Page 2 of 3
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              Brayan Jair Torres (1)                                                     Judgment - Page 2 of 3
CASE NUMBER:            20CR3301-RBM

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term
 of: 6 MONTHS CUSTODY OF BOP.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                           to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      20CR3301-RBM
                  Case 3:20-cr-03301-RBM Document 37 Filed 05/24/21 PageID.73 Page 3 of 3
     AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:             Brayan Jair Torres-Hernandez (1)                                              Judgment - Page 3 of 3
     CASE NUMBER:           20CR3301-RBM

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
NO SUPERVISED RELEASE TERM IMPOSED.


                                              MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than
   4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
            •
           The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
               risk of future substance abuse. ( check if applicable)
4.   •    The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
   sentence of restitution. (check if applicable)
5.    •
     The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)




                                                                                                              20CR3301-RBM
